DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because abstract is 289 words, thereby exceeding the limit. 37 CFR 1.72 requires that the abstract may not exceed 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0302677 HE, hereinafter “He”, in view of NPL Hung et al., hereinafter “Hung”.
Regarding claim 1, He discloses an electronic device (Figure 32A, element 3200) comprising: a housing (Figure 32A, element 3202); a user interface (Figure 39A, element 3900) disposed in a first part of the housing (Although not explicitly mentioned, Para 58 mentions that the device 100 can be disposed internally in a watch, so given that device 100 has a user interface, examiner takes the position that the watch could have a user interface in a first part of the housing); a photoplethysmogram (PPG) sensor (Para 52 and Figure 32B, element 3206, the optical sensor acts as the PPG sensor) disposed to be exposed through a second part of the housing (Figure 32B, the bottom of housing 3202), the PPG sensor (Figure 32B, element 3206) configured to calculate a blood pressure value (Para 124) while contacting a portion of a body (Para 53, blood pressure can be measured at different locations on the body and given that Figure 32B shows the sensor 3206 on the bottom of the watch, it must be in contact with the skin in order to perform the measurement); at least one sensor (Figure 32B, element 3208, motion sensor); a wireless communication circuit (Para 58, the device 100 can include a transceiver that is configured to communicate wirelessly with another device, Para 58 also mentions that the device 100 can be disposed in the watch, therefore examiner takes the position that the watch has a wireless communication unit) disposed in an interior of the housing (Para 58; disposed internally in a watch); a processor (Figure 32B, element 3210) disposed in the interior of the housing (Figure 32B shows element 3210 disposed in casing 3202), and operatively connected to the user interface (Para 136), the PPG sensor (Para 83), the at least one sensor (Para 84), and the wireless communication circuit (Para 88, given that it receives data from the sensor and is capable of displaying the results on a phone instead of the watch, it must be operatively connected); and a memory (Figure 40, element 4020) operatively connected to the processor (Para 256), wherein the memory stores instructions (Para 256) that, when executed by the processor (Para 256), control the electronic device (Para 58, methods described may be performed using appropriate instructions encoded in a memory device) to: receive first data (Para 85; Data in a second dataset that represents time-varying information about motion of the subject can also be processed) from the at least one sensor (Para 85; from motion sensor); receive second data (Para 85; first dataset that represents time-varying information about at least one pulse pressure wave propagating through blood in a subject can be processed) from the PPG sensor (Para 85; the optical sensors acting to measure PPG) based at least in part on the received first data (Para 62; there is a threshold value for the accelerometer outputs, if the value is less than a threshold, then the biometric data is measured); determine a pulse arrival time (PAT) value (Para 7; A first point and a second point can then be identified in the first data set and second data set, respectively. The first point represents an arrival time of the pulse pressure wave), a heart rate (HR) value (Para 64), and a pulse transit time (PTT) value from the second data (Para 7); calculate a first blood pressure value (BP1) (Para 101 and 102; systolic pressure) and a second blood pressure value (BP2) (Para 101 and 102; diastolic pressure) by applying the determined values to pulse wave velocity (PWV) algorithms (Para 100) including:
                        
                            B
                            P
                            2
                             
                            ≅
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            I
                            n
                            (
                            P
                            T
                            T
                            )
                            +
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                     (Para 101, equation 3)
wherein                        
                             
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                        
                    ,                        
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                        
                    ,                        
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                        
                    ,                        
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                    , and                         
                            
                                
                                    c
                                
                                
                                    1
                                
                            
                        
                     are constant values (Para 102); determine a calibration time point (Para 3) based at least in part on a difference between the first blood pressure value and the second blood pressure value (Para 3; as a function of the difference in blood pressure); and provide guide information (Para 67; guide information is presented to the user) related to the calibration time point (Para 67) through the user interface (Figure 39A, element 3900) based at least in part on the determination (Para 67).

He does not disclose                        
                             
                            B
                            P
                            1
                             
                            ≅
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            P
                            A
                            T
                            +
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                            H
                            R
                            +
                            
                                
                                    c
                                
                                
                                    1
                                
                            
                        
                    ; constant values for matching blood pressure values measured during calibration with blood pressure values measured by a cuff hemodynamometer.
However, Hung teaches                         
                            B
                            P
                            1
                             
                            ≅
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            P
                            A
                            T
                            +
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                            H
                            R
                            +
                            
                                
                                    c
                                
                                
                                    1
                                
                            
                        
                    , (Page 8, Table 1 shows multiple formulas for calculating blood pressure, with this being amongst them); and constant values for matching blood pressure values measured during calibration with blood pressure values measured by a cuff hemodynamometer (Page 11, lines 12-21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed measuring blood pressure using PAT, HR, and constant values, as taught by Hung, in the invention of He, in order to calculate/estimate BP from PTT/PAT (Hung; Page 8, Table 1).
Regarding claim 2, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: receive second data from the PPG sensor (Para 62; receive any of the biometric data, which includes PPG/BP data) based on the first data being a selected threshold value or less (Para 62; first data being motion data, when activity index is less than a threshold, biometric measurements can be calculated).
Regarding claim 3, He discloses the at least one sensor (Figure 32B, element 3208) includes at least one of an acceleration sensor, a proximity sensor, a temperature sensor, or an iris sensor (Para 62, motion sensor, measuring acceleration).
Regarding claim 4, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: store the calculated blood pressure value (Para 106) in the memory (Figure 40, element 4020) based at least in part on the difference between the first blood pressure value and the second blood pressure value (Para 4; the difference in BP is calculated and all parameters are stored).
Regarding claim 5, He discloses the electronic device (Figure 32A, element 3200) comprises a wearable device (Para 57; in a form of a wearable watch).
Regarding claim 6, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: receive a third blood pressure value input (Para 67; the user may be asked to input the last known BP data, or the BP measured by a medical professional during setup) in response to the guide information (Para 67); and store the third blood pressure value in the memory (Para 67 and 106; stored in memory for calibration).
Regarding claim 7, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: guide a precision of blood pressure (Para 196) until the third blood pressure value is input (Para 67 and 196).
Regarding claim 8, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: determine the constant values based at least in part on the third blood pressure value (Para 67; the constants are used during calibration based on the inputted third Blood pressure data); and calculate the first blood pressure value and the second blood pressure value based at least in part on the determined constant value (Para 101 and 102, equation 3; the constant values are part of the pressure equations).
Regarding claim 9, He discloses an electronic device (Figure 32A, element 3200) comprising: a housing (Figure 32A, element 3202); a user interface (Figure 39A, element 3900) disposed in a first part of the housing (Although not explicitly mentioned, Para 58 mentions that the device 100 can be disposed internally in a watch, so given that device 100 has a user interface, examiner takes the position that the watch could have a user interface in a first part of the housing); a photoplethysmogram (PPG) sensor (Para 52 and Figure 32B, element 3206, the optical sensor acts as the PPG sensor) disposed to be exposed through a second part of the housing (Figure 32B, the bottom of housing 3202), the PPG sensor (Figure 32B, element 3206) configured to calculate a blood pressure value (Para 124) while facing a portion of a body (Para 53, blood pressure can be measured at different locations on the body and given that Figure 32B shows the sensor 3206 on the bottom of the watch, it must be in contact with the skin in order to perform the measurement); a wireless communication circuit (Para 58, the device 100 can include a transceiver that is configured to communicate wirelessly with another device, Para 58 also mentions that the device 100 can be disposed in the watch, therefore examiner takes the position that the watch has a wireless communication unit) disposed in the interior of the housing (Para 58; disposed internally in a watch); a processor (Figure 32B, element 3210) disposed in the interior of the housing (Figure 32B shows element 3210 disposed in casing 3202), and operatively connected to the user interface (Para 136), the PPG sensor (Para 83), and the wireless communication circuit (Para 88, given that it receives data from the sensor and is capable of displaying the results on a phone instead of the watch, it must be operatively connected); and a memory (Figure 40, element 4020) operatively connected to the processor (Para 256), wherein the memory stores instructions (Para 256) that, when executed by the processor (Para 256), control the electronic device (Para 58, methods described may be performed using appropriate instructions encoded in a memory device) to: receive data (Para 85; first dataset that represents time-varying information about at least one pulse pressure wave propagating through blood in a subject can be processed) from the PPG sensor (Para 85; the optical sensors acting to measure PPG); determine a PAT value (Para 7; A first point and a second point can then be identified in the first data set and second data set, respectively. The first point represents an arrival time of the pulse pressure wave), an HR value (Para 64), and a PTT value (Para 7) from the received data (Para 85); calculate a first blood pressure value (Para 101 and 102; systolic pressure) and a second blood pressure value (Para 101 and 102; diastolic pressure) by applying the determined values to a second PWV algorithm (Para 100) using the PTT value (Para 101, equation 3); determine whether a calibration is necessary (Para 3) based at least in part on a difference between the first blood pressure value and the second blood pressure value (Para 3; as a function of the difference in blood pressure); and provide information related to the calibration (Para 67) through the user interface (Figure 39A, element 3900) based at least in part on the determination (Para 67).
He does not disclose a first pulse wave velocity (PWV) algorithm using the PAT value and the HR value.
However, Hung teaches a first pulse wave velocity (PWV) algorithm (Page 8, Table 1) using the PAT value and the HR value (Page 8, table 1,                         
                            B
                            P
                            1
                             
                            ≅
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            P
                            A
                            T
                            +
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                            H
                            R
                            +
                            
                                
                                    c
                                
                                
                                    1
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed measuring blood pressure using PAT and HR values, as taught by Hung, in the invention of He, in order to calculate/estimate BP from PTT/PAT (Hung; Page 8, Table 1).
Regarding claim 11, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: guide a precision of blood pressure (Para 196) until the third blood pressure value is input (Para 67 and 196) via the user interface (Para 67 and Figure 39A, element 3900).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0302677 HE, hereinafter “He”, in view of NPL Hung et al., hereinafter “Hung”, further in view of US 2018/0085011 Ma et al., hereinafter “Ma”.
Regarding claim 10, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: determine one or more parameters from the data (Para 60, 62, and 67); and calculate the first blood pressure value (Para 101 and 102; systolic pressure) and the second blood pressure value (Para 101 and 102; diastolic pressure) value based at least in part on at least two parameters of the determined at least one parameter which do not overlap (Para 60, 62, and 67).
He does not disclose a correction factor.
However, Ma discloses a device for monitoring blood pressure and teaches a correction factor (Para 77, this is needed to determine a physiological parameter).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a correction factor in determining the BP values as taught by Ma, in the invention of He, in order to make an adjustment, thereby calibrating the correlation used to estimate the physiological parameter (MA; Para 77).

Claim 12-20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0302677 HE, hereinafter “He”, in view of US 2010/0081941 Naghavi et al., hereinafter “Naghavi”.
Regarding claim 12, He discloses an electronic device (Figure 32A, element 3200) comprising: a housing (Figure 32A, element 3202); a user interface (Figure 39A, element 3900) disposed in a first part of the housing (Although not explicitly mentioned, Para 58 mentions that the device 100 can be disposed internally in a watch, so given that device 100 has a user interface, examiner takes the position that the watch could have a user interface in a first part of the housing); a photoplethysmogram (PPG) sensor (Para 52 and Figure 32B, element 3206, the optical sensor acts as the PPG sensor) disposed to be exposed through a second part of the housing (Figure 32B, the bottom of housing 3202), the PPG sensor (Figure 32B, element 3206) configured to calculate a blood pressure value (Para 124) while contacting a portion of a body (Para 53, blood pressure can be measured at different locations on the body and given that Figure 32B shows the sensor 3206 on the bottom of the watch, it must be in contact with the skin in order to perform the measurement); a wireless communication circuit (Para 58, the device 100 can include a transceiver that is configured to communicate wirelessly with another device, Para 58 also mentions that the device 100 can be disposed in the watch, therefore examiner takes the position that the watch has a wireless communication unit) disposed in the interior of the housing (Para 58; disposed internally in a watch); a processor (Figure 32B, element 3210) disposed in the interior of the housing (Figure 32B shows element 3210 disposed in casing 3202), and operatively connected to the user interface (Para 136), the PPG sensor (Para 83), and the wireless communication circuit (Para 88, given that it receives data from the sensor and is capable of displaying the results on a phone instead of the watch, it must be operatively connected); and a memory (Figure 40, element 4020) operatively connected to the processor (Para 256), wherein the memory stores instructions (Para 256) that, when executed by the processor (Para 256), control the electronic device (Para 58, methods described may be performed using appropriate instructions encoded in a memory device) to: receive data (Para 85; first dataset that represents time-varying information about at least one pulse pressure wave propagating through blood in a subject can be processed) from the PPG sensor (Para 85; the optical sensors acting to measure PPG); determine a pulse transit time (PTT) value (Para 7), a cardiac output (CO) value (Para 51) from the received data (Para 85); calculate a first blood pressure value (Para 101 and 102; systolic pressure) and a second blood pressure value (Para 101 and 102; diastolic pressure) by applying the determined values to a second PWV algorithm (Para 100) using the PTT value (Para 101, equation 3); determine whether a calibration is necessary (Para 3) based at least in part on a difference between the first blood pressure value and the second blood pressure value (Para 3; as a function of the difference in blood pressure); and provide information related to the calibration (Para 67) through the user interface (Figure 39A, element 3900) based at least in part on the determination (Para 67).
He does not disclose a total peripheral resistance (TPR) value and a second pulse wave analysis (PWA) algorithm using the CO value and the TPR value.
However, Naghavi discloses a cardiovascular device and teaches a total peripheral resistance (TPR) value (Para 132) and a second pulse wave analysis (PWA) algorithm (Para 22 and 132) using the CO value and the TPR value (Para 132). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have calculated the total peripheral resistance and used that along with the cardiac output for PWA as taught by Naghavi, in the invention of He, in order to determine the characteristics of arterial circulation, that is controlled by the relationship between pulsatile cardiac output and total peripheral resistance (Naghavi; Para 132).
Regarding claim 13, He discloses at least one sensor (Figure 32B, element 3208, motion sensor), the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: detect a state (Para 172) using sensor data acquired from the at least one sensor (Para 172, from the motion sensor); calculate a first blood pressure value (Para 101 and 102; systolic pressure) and a second blood pressure value (Para 101 and 102; diastolic pressure) based on a state being a preset state (Para 62, if activity level is below a threshold, meaning the subject is sitting still, biometric measurements are taken); and determine whether a calibration is necessary (Para 3) based at least in part on a difference between the first blood pressure value and the second blood pressure value (Para 3; as a function of the difference in blood pressure) being more than a threshold (Para 67 and 246).
Regarding claim 14, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: detect the user state (Para 218) based on a difference between the first blood pressure value and the second blood pressure value being more than a threshold (Para 218; if rate of change of BP is high then patient is at a high likelihood of experiencing a stroke); and recalculate a first blood pressure value and a second blood pressure value (Para 218, BP is monitored constantly, examiner takes the position that there is always a first and second value to calculate rate of change) based on the state being a preset state (Para 218 depending on the threshold the preset state can be a stroke, hypertension …).
Regarding claim 15, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: make a request (Para 67; may ask the user to provide) for an input (Para 67) of a third blood pressure value (Para 67) based on the state not being the preset state (Para 67; although not explicitly mentioned, the third BP is inputted/requested for when calibration is necessary and Para 62 discloses that if acceleration data is above a threshold, calibration is necessary, so examiner takes the position that if the user is not in static state a calibration is necessary, hence a third blood pressure is inputted).
Regarding claim 16, He discloses the user state (Para 62 and para 115) comprises at least one of a static state, a dynamic state, a sleep state, or an exercise state (Para 62 subject is sitting still, thereby a static state and Para 115 showing a sleep state), and wherein the preset state is the static state or the sleep state (Para 62, the threshold is based on the static state).
Regarding claim 17, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: delete a blood pressure value stored in the memory (Para 257; data in memory can be deleted or replaced) in response to input of a third pressure blood pressure value (Para 67 mentions that calibration data may be calculated based on user action, user action being the input of a BP measurement, Para 3 discloses that calibration usually is done using the difference in BP, given that it can be via the inputted value, examiner takes the position that the inputted value replaces the measured BP data), and store the third blood pressure value (Para 67); and recalculate the first blood pressure value (Para 101 and 102; systolic pressure) and the second blood pressure value (Para 101 and 102; diastolic pressure) based at least in part on the stored third blood pressure value (Para 196).
Regarding claim 18, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: calculate the first blood pressure value (Para 101 and 102; systolic pressure) or the second blood pressure value (Para 101 and 102; diastolic pressure) with any one of the first PWV algorithm or the second PWA algorithm (Para 100; PWV algorithm) based on a motion corresponding to a first condition (Para 62; motion corresponding to a static state, that causes the instructions to measure the biometric data, i.e. the BP).
Regarding claim 19, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: calculate the first blood pressure value (Para 101 and 102; systolic pressure) with the first PWV algorithm (Para 100) based on a motion corresponding to a second condition (Para 115, sleep state).
He does not disclose calculating the second blood pressure value with the second PWA algorithm.
However, Naghavi teaches calculating the second blood pressure value (Para 22 and 132) with the second PWA algorithm (Para 132).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have calculated the second blood pressure value using a PWA algorithm as taught by Naghavi, in the invention of He, in order to determine the characteristics of arterial circulation, that is controlled by the relationship between pulsatile cardiac output and total peripheral resistance (Naghavi; Para 132).
Regarding claim 20, He discloses the instructions (Para 256), when executed by the processor (Figure 32B, element 3210), control the electronic device (Figure 32A, element 3200) to: determine whether a calibration is necessary (Para 3) using the first blood pressure value calculated by the first PWV algorithm (Para 3 and 100) based on a motion corresponding to a third condition (Para 157).
He does not disclose the second blood pressure value calculated by the second PWA algorithm.
However, Naghavi teaches the second blood pressure value (Para 22 and 132) calculated by the second PWA algorithm (Para 132).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have calculated the second blood pressure value using a PWA algorithm as taught by Naghavi, in the invention of He, in order to determine the characteristics of arterial circulation, that is controlled by the relationship between pulsatile cardiac output and total peripheral resistance (Naghavi; Para 132).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792